Wright, J.,
delivered the opinion of the court:
Deposition s taken without notice to the adverse party can not be read in evidence. Depositions taken upon notice are only authorized by the statute. 29 Ohio L. 123. The law requires, before the taking of any such deposition, that notice in writing of the time and place, etc., shall be served on the adverse party, or his agent, or attorney, or left at his place of abode, at least one day for every twenty miles distance, exclusive of Sundays. The depositions offered in this case have been taken without notice, or upon •notice published in a newspaper, and are claimed to, be read because the defendant has no known agent or attorney, or known place of residence. The case is not embraced in the statute, and if it be desired to change the law in this class of cases, application should be made to the legislature,- not to the court. We have no •authority to receive the depositions. It is not necessary to decide whether, in any case, the court would feel authorized, from the analogy of the practice in our proceedings for divorce, to issue a dedimus to take testimony. No dedimus was asked for or obtained in this case.
Petitions for divorce, under the laws of this state, as they now stand, 29 Ohio L. 431-434, should contain the following allegations:
1. That the petitioner, at the time of filing the petition, is an -actual resident of the county where it is filed.
*4932. That he or.she had a bona fide residence in the state at least two years before this application.
3. The time and place of the marriage, and the names and ages-of the children, if any.
4. A specific, brief statement of the cause of praying for a divorce ; and if adultery be the cause, a statement of *the time and place of the offense, and the person with whom, if known, and if unknown, show that excuse for the omission.
5. If alimony be sought for, the petition should set out, as near as may be, the kind and amount of the personal property, and describe the real estate of the defendant.
The petition must be filed at least three months before the term of the court at which the application is to be made, and if the defendant lives in the county, a copy of the petition must be served-1 on the defendant within one month after filing, and also a summons to appear and answer. If the defendant is not a resident of the county, public notice is to be given in one of the newspapers of the state, continued for three calendar months before the first day of the court, and the notice proved by affidavit of its publication, with a copy of the advertisement affixed. This should be-filed before the cause is called on to hearing.